UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-54119 OverNear, Inc. (Exact name of registrant as specified in it charter) Nevada 27-3101494 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9595 Wilshire Blvd., Suite 900 Beverly Hills, CA 90212 (Address of principal executive offices) (Zip Code) (310) 744-6060 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS: 52,975,175 shares of the issuer’s common stock are issued and outstanding as of November 16, 2012. OVERNEAR, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q FOR QUARTER ENDED SEPTEMBER 30, 2012 Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Quantitative Disclosure About Market Risk 6 Item 4. Controls and Procedures 6 PART II - OTHER INFORMATION Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 7 Signatures 8 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. 1 OVERNEAR, INC. CONDENSED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Employee advances - Prepaid expenses Total Current Assets Furniture and equipment, net Software development in progress Deposits Patents and trademark TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued expenses Current portion of legal settlement payable Total Current Liabilities Legal settlement payable, net of current portion Total Liabilities Stockholders' Deficit Common stock, $0.001 par value; 150,000,000 shares authorized; 52,975,175 and 46,619,962 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Preferred stock, $0.001 par value; 50,000,000 shares authorized, none issued - - Paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements F-1 OVERNEAR, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Three Nine Nine months ended months ended months ended months ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2012 Sales $
